FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                          JULY 8, 2021
                                                                   STATE OF NORTH DAKOTA


                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                2021 ND 122



Travis Dietzler,                                       Plaintiff and Appellee
      v.
Allyson Dietzler,                                  Defendant and Appellant



                               No. 20210001

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

AFFIRMED.

Per Curiam.

Kelsey L. Hankey, Grand Forks, ND, for plaintiff and appellee; submitted on
brief.

Kylie M. Oversen, Fargo, ND, for defendant and appellant; submitted on brief.
                            Dietzler v. Dietzler
                               No. 20210001

Per Curiam.

[¶1] Allyson Dietzler appeals from a judgment awarding Travis Dietzler
primary residential responsibility of the couple’s child, and ordering Allyson
Dietzler to pay child support. Allyson Dietzler argues the district court’s
findings under the best interest factors were clearly erroneous and she should
have received primary residential responsibility of the child. The district
court’s decision is not clearly erroneous and we summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1